DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The withdrawn claims 4-5 and 15-16 are allowable since they depended on the dependent allowable claims 1 and 9.
 
Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: -- SEMICONDUCTOR DEVICES HAVING SILICON/GERMANIUM ACTIVE REGIONS WITH DIFFERENT GERMANIUM CONCENTRATIONS--.
Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a third transistor element comprising a third channel region, wherein 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892